Citation Nr: 0728527	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  04-12 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for bilateral hearing 
loss. 



REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel



REMAND 

The veteran, who is the appellant, served on active duty from 
October 1976 to December 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2002 of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In June 2007, the veteran failed to appear for a scheduled 
hearing before the Board, and the hearing request is deemed 
withdrawn. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

The veteran asserts that his current tinnitus and hearing 
loss are due to noise exposure during service. 

In May 2006, VA records show that the veteran was evaluated 
for tinnitus and hearing loss, but the audiometric results 
are not in the file. 

In view of the above, under the duty to assist, further 
evidentiary development is needed.  Accordingly, the case is 
REMANDED for the following action:

1. Schedule the veteran for a VA 
audiology examination to determine 
whether the veteran has tinnitus and 
hearing loss under 38 C.F.R. § 3.385.  
The claims file must be made available 
to the examiner for review. 

If tinnitus or hearing loss or both are 
shown, ask the examiner to express an 
opinion as to whether it is at least as 
likely as not that the tinnitus or 
hearing loss or both are related to 
noise exposure during service.  

The examiner is asked to comment on the 
clinically significance that after 
service the complaints of tinnitus and 
hearing loss were first documented in 
2003, more than 20 years after service. 

In formulating the opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility, rather it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against causation.

2. After completion of the requested 
development, adjudicate the claims.  If 
any decision remains adverse to the 
veteran, furnished him a supplemental 
statement of the case and return the 
case to the Board for further review.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



